DETAILED ACTION

Benefit
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed application, Application No. 61/736,044, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Independent claim 14 claims a nanofiber made of a polymer with a diameter below about 250 nm, a toughness of about 500 MPa to about 600 MPa, a true strength of about 1500 MPa to about 1700 MPa, and an elastic modulus from 8 GPa to 48 GPa. The ‘044 provisional does not provide support for the entirety of the claimed property ranges over all polymeric fibers with a diameter less than 250 nm. On page 11 of the ‘044 provisional, a strength of 1750 MPa and a toughness of 605 MPa is recorded for a PAN nanofiber with a diameter of ~100 
Claim 14 further claims wherein the suppressing crystal formation comprises disrupting formation of one or more intermolecular bonds during the electrospinning process by using one or more solvents interacting with polymer molecules and at least one of the following (i) including in the solution one or more additives, or (ii) by altering molecular structure of the polymer using atactic sequences or side groups. The ‘044 provisional generally does not provide support for disrupting the formation of intermolecular bonds. Page 7 of the ‘044 does acknowledge that low crystallinity may be the result of fast solvent evaporation, however does not disclose the solvents interact with polymer molecules. The ‘044 provisional also discusses atactic polyacrylonitrile (ii), however the presence of atactic sequences/groups is only with respect to PAN, not all polymers as is currently claimed. Additionally, the atactic sequences/groups is acknowledged by the provisional as producing lower crystallinity, but the 
Independent claim 18 claims a continuous nanofiber with an average diameter ranging from 50-100 nm wherein the nanofiber has strength of 1550 MPa to 1750 MPa, a fracture toughness of 500 MPa to 600 MPa, and an elastic modulus of 8 GPa to 48 GPa and lacks support for the same reasons presented with respect to claim 14 above. Claim 18 also recites “wherein the continuous nanofiber is adapted to form a sheet, a membrane, a yarn, a two dimensional assembly, a three dimensional assembly, or a coating”. The ‘044 provisional is completely silent as to end products the nanofibers may be used in.
Claim 38 claims the continuous nanofiber of claim 14, wherein the process further comprises performing a liquid soaking of the one or more continuous nanofibers, the liquid soaking resulting in a disruption of crystallization. The ‘044 provisional is completely silent as to liquid soaking.
Claims 39 and 46 claim the continuous nanofiber of claim 14 or 18, wherein the polymeric solution comprises a polymer selected from the group presented. As discussed with respect to claim 14 above, the ‘044 provisional only discloses the used of PAN with the instant invention. Polyester, Nomex, polyamide 6, and polyamide 66 fibers are used only as comparisons to the PAN fiber (see pages 9 and 12 of the ‘044 provisional).
Claim 41 
Claim 42 claims the continuous nanofiber of claim 14, wherein the diameter is based at least in part on an applied electric filed strength of 10 kilovolts to 12 kilovolts over a spinning distance of 5 centimeters to 40 centimeters. The ‘044 provisional is completely silent as to this limitation.
Claims 43-45 claim the continuous nanofiber of claim 14, wherein the process further comprises applying one or more of heat, ultraviolet radiation, or a chemical reagent, specifically ultraviolet radiation or a chemical reagent, to the one or more continuous nanofibers resulting in an additional increase in fiber modulus, strength, or toughness. The ‘044 provisional is completely silent as to this limitation.
Claim 47 claims the at least one continuous nanofiber of claim 14, wherein the one or more additives comprise plasticizers. The ‘044 provisional is completely silent as to the inclusion of plasticizers.
Independent claim 48 claims a continuous nanofiber having an average diameter of 50 nanometers, wherein the nanofiber has a strength of 1550 MPa to 1750 MPa, a fracture toughness of 500 MPa to 600 MPa, and an elastic modulus of 8 GPa to 48 GPa and lacks support for the same reasons presented with respect to claim 14 above.
Claim 49 
Claim 50 claims the at least one continuous nanofiber of claim 49, wherein the one or more additives comprise plasticizers. The ‘044 provisional is completely silent as to the inclusion of plasticizers.
Independent claim 51 claims a continuous nanofiber with an average diameter ranging from 5-50 nm wherein the nanofiber has a true strength of 1500 MPa to 1700 MPa, a toughness of 500 MPa to 600 MPa, and an elastic modulus of 8 GPa to 48 GPa and lacks support for the same reasons presented with respect to claim 14 above.
Claim 52 claims the nanofiber of claim 51, wherein the suppressing crystal formation comprises disrupting formation of one or more intermolecular bonds during the electrospinning process by using one or more solvents interacting with polymer molecules and at least one of the following (i) including in the solution one or more additives, or (ii) by altering molecular structure of the polymer using atactic sequences or side groups and lacks support for the same reasons presented with respect to claim 14 above.
Claims 53 and 56 claim the at least one continuous nanofiber of claim 52, wherein the one or more additives comprise plasticizers. The ‘044 provisional is completely silent as to the inclusion of plasticizers.
Independent claim 54 claims a continuous nanofiber with an average diameter ranging from 50-100 nm wherein the nanofiber has a strength of 1550 MPa to 1750 MPa, a toughness of 500 MPa to 600 MPa, and an elastic modulus of 8 GPa to 48 GPa and lacks support for the same reasons presented with respect to claim 14 above.
Claim 55 claims the nanofiber of claim 51, wherein the suppressing crystal formation comprises disrupting formation of one or more intermolecular bonds during the electrospinning process by using one or more solvents interacting with polymer molecules and at least one of the 
Claim 61 claims the nanofiber of claim 18, wherein the continuous nanofiber is adapted to form a sheet, a membrane, a yarn, a two dimensional assembly, a three dimensional assembly, or a coating. The ‘044 provisional is completely silent as to end products the nanofibers may be used in.

Summary
Therefore, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and claim amendments filed September 14, 2021 are entered into the file. Currently, claims 14, 18, 48, 51, 54, and 57 are amended; claims 61-65 are new; and claims 1-13, 20, 22-37, and 58-60 are cancelled, resulting in claims 14-19, 21, 38-57, and 61-65 are pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 14-19, 21, 38-57, and 61-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 14, 18, 48, 51, 54, and 57, the instant specification does not provide support for a nanofiber consisting essentially of polymer with an elastic modulus from 8 GPa to 48 GPa. Paragraph [0046] of the instant specification describes how reducing the fiber diameter from about 2.8 micrometers to about 100 nm results in a simultaneous increase in elastic modulus from about 0.36 GPa to about 48 GPa. Therefore the instant specification only provides explicit support for a polymer fiber with an elastic modulus 48 GPa and a diameter of 100 nm. FIG. 6B is a graph showing how the modulus changes with diameter. It appears that a value of 8 GPa is within the claimed less than 250 nm, however it is unclear whether a specific data point of 8 GPa is present and the values in FIG. 6B are specific to PAN fibers (instant specification; paragraph [0073]), not all polymer fibers as is currently claimed. Therefore, the instant specification does not provide support for an elastic modulus of from 8 GPa to 48 GPa for all polymers.
Claims 15-17, 38-45, 47, and 62 are also rejected under 112(a) based on their dependency from claim 14, rejected above.
Claims 19, 21, 46, 57, and 61
Claims 49-50 and 63 are also rejected under 112(a) based on their dependency from claim 48, rejected above.
Claims 52-53 and 64 are also rejected under 112(a) based on their dependency from claim 51, rejected above.
Claims 55-56 and 65 are also rejected under 112(a) based on their dependency from claim 54, rejected above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 50, 52-53, 56, 57, and 61 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claims 50, 52-53, and 56 depend from claim 0 and thus fail to comply with 35 U.S.C. 112(d) because they do not reference a claim previously set forth. See MPEP 608.01(n)(III).
Claim 57 
Claim 61 depends from claim 18 and recites the limitation “wherein the continuous nanofiber is adapted to form a sheet, a membrane, a two dimensional assembly, a three dimensional assembly, or a coating”. Claim 18 also recites that the continuous nanofiber is adapted to form a sheet, a membrane, a two dimensional assembly, a three dimensional assembly, or a coating, therefore claim 61 does not further limit the subject matter of claim 18.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Response – Claim Objections
The objection to the claims due to informalities is overcome by Applicant’s amendments to the claims in the response received on September 14, 2021.

Response – Claim Rejections 35 USC §112
The rejections of claims 14-17, 38-45, 47, and 57-60 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, are maintained.
New rejections under 35 U.S.C. 112(d) have been applied above.

On page 10 of the response Applicant submits that FIG. 6B and 7B provide support for a nanofiber composed essentially of a polymer, such as those listed in paragraph [0047], having a modulus from 8 GPa to 48 GPa because a PAN nanofiber is composed essentially of a polymer.
The Examiner respectfully disagrees. While the instant specification discusses other polymers that may be used in the invention in paragraph [0047], which is still significantly more narrow than all possible polymers as recited in claim 14, the instant specification does not discuss generally the appropriate elastic modulus for the invention. The only support for elastic modulus is a value of 48 GPa at a diameter of 100 nm, which appears to be supported for all polymers in paragraph [0046], or the values in FIGs. 6B and 7B, which provide support for the elastic modulus of a PAN fiber. The fact that PAN is a polymer exhibits the graphed properties does not necessarily mean another polymer, say polypropylene, would exhibit the same properties as seen in FIGs. 6B and 7B. It is known in the art that the properties of polymers differ from each other. The PAN exhibiting the properties in FIGs. 6B and 7B does necessarily mean that all other polymers will have the same properties in the same range, therefore FIGs. 6B and 7B provide support only for PAN fibers.

Response – Claim Rejections 35 USC §103	
Applicant’s arguments filed January 13, 2021 with respect to the newly added amendment of an elastic modulus from 8 GPa to 48 GPa in the independent claims not being taught by Chasiotis have been fully considered and are persuasive.
The rejections of:
claim(s) 18, 21, 46, 48-53, and 56 under 35 U.S.C. 103 as being unpatentable over Chasiotis (US 2012/0077032) and
claim(s) 19 and 54-55 under 35 U.S.C. 103 as being unpatentable over Chasiotis (US 2012/077032) in view of Song (“Enhancing Crystallinity and Orientation by Hot-
are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789